Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00206-CV

                                         IN RE Tamer F. MORSI

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 15, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 8, 2015, relator Tamer Morsi filed a petition for writ of mandamus complaining

of the trial court’s order requiring relator to execute consent forms to allow his ex-wife to obtain

passports for their minor children. The court has considered relator’s petition for writ of mandamus

and is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2011-CI-15236, styled In the Interest of E.M., G.M. and L.M., Children,
pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Renee Yanta presiding.